 



Exhibit 10.1
RELEASE
     This agreement is being entered into by Westernbank Puerto Rico
(hereinafter the “Bank”) and José M. Biaggi Landrón (hereinafter “Biaggi”)
(jointly hereafter referred to as the “Parties”) agree as follows:

  1.   Conclusion of Employment. Biaggi performed his duties for Bank through
March 29, 2007 (“Separation Date”), on which date the Parties agreed to the
voluntary resignation of Biaggi’s positions as President and Chief Executive
Officer of Bank.     2.   Salaries and Employment Benefits. The Bank shall pay
Biaggi (1) the current base salary rate and pay the premiums for medical and
dental insurance through March 29, 2007; and (ii) any unused vacation days
accrued as of the Separation Date and reimbursable expenses. Payments shall be
subject to withholding of standard deductions as determined by law.     3.  
Bonus. The Bank agrees pay Biaggi a bonus for his tenure in office in the sum of
$800,000.00. Additionally, Biaggi will be entitled to retain the company car.
This bonus shall not be subject to withholding for federal, state and local
taxes, and Biaggi will assume all federal, state and local taxes
responsibilities.

 



--------------------------------------------------------------------------------



 



  4.   General Release. The Parties hereby release and forever discharge each
other and each of the Bank’s affiliates or subsidiary and their respective
officers, directors, members, employees, agents, from any and all claims and
causes of action, arising out of or in connection with any event, transaction or
matter occurring or existing on or before the date of the execution of this
agreement, including without limitation, any and all claims strictly arising or
solely related to Biaggi’s termination.     5.   The Parties agree to keep this
agreement confidential, except (i) to the extent that such disclosure is
specifically required by law or legal process or as authorized in writing by
Bank; or (ii) to financial or tax advisors as may be necessary for the
preparation of tax returns or other reports required by law.         IN WITNESS
HEREOF, the Parties execute this agreement in Mayagüez, Puerto Rico, this 10th
of April, 2007.

WESTERNBANK PUERTO RICO

         
By:
  /s/ Frank C. Stipes   /s/ Jose M. Biaggi Landron
 
        FRANK C. STIPES   JOSE M. BIAGGI LANDRON Chairman of the Board of
Directors    

 